Citation Nr: 1513618	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to March 1956 and from June 1959 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this issue in September 2014 for further development.  The RO continued the denial of the claim in the January 2015 supplemental statement of the case and returned this matter to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's erectile dysfunction is manifested by loss of power without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

An October 2008 letter satisfied the duty to notify provisions prior to the initial adjudication of the claim.  The letter notified the Veteran that he may submit evidence showing that his service-connected disability has become worse.  The RO informed the Veteran of the types of medical or lay evidence that he may submit and how VA determines the disability rating and effective date.  The letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  He was informed of his and VA's respective duties for obtaining evidence. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in December 2008, March 2010 and October 2014 and lay statements from the Veteran. 

The December 2008 and March 2010 VA examinations are not adequate as the examiners did not document whether the Veteran had a penile deformity that is related to his erectile dysfunction.  The VA examination report dated in October 2014 reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to his service-connected erectile dysfunction.  The examiner documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examination is adequate for rating purposes 

This issue was previously remanded in September 2014 in order to provide the Veteran with a VA examination.  The record contains an October 2014 VA examination report that addresses the questions raised by the Board and it was supported by an explanation.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

The Veteran contends that his service-connected erectile dysfunction more closely approximates a 20 percent disability rating.  Specifically, he asserts that in addition to experiencing loss of erectile power; he has a penile deformity.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's erectile dysfunction is currently rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014), which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.  Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.

The VA examiner in October 2014 noted that the Veteran has erectile dysfunction due to side effects from blood pressure medication, diabetes mellitus, coronary artery disease with atherosclerosis and depression with PTSD.  The examiner documented that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation even with medication.  Physical examination of the penis was normal.  However, the examiner observed that there was complete atrophy of the left testicle.  The examiner concluded that it is not likely that a deformity of the penis is caused by the Veteran's underlying erectile dysfunction disability or service-connected diabetes.  She explained that she considered the Veteran's statements in formulating her opinion regarding the severity of his erectile dysfunction; however, the Veteran's erectile dysfunction is multifactorial in causation without a penile deformity noted in contributing to the erectile dysfunction.  She also noted that there was no evidence found of a penile deformity the records that she reviewed.  A review of the VA and private treatment records associated with the claims file shows that the Veteran does not have any deformity of the penis.  Specifically, private treatment records dated in January 2014 and August 2014 reveal that the Veteran's penis was normal.  Accordingly, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by loss of erectile power without visible deformity of the penis.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 7522.  Furthermore, the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See May 2005 rating decision.

The Board recognizes that the Veteran asserts that he has a penile deformity related to his erectile dysfunction.  See December 2013 statement in support of claim.  During the October 2014 VA examination, the Veteran reported that the treatment for his erectile dysfunction to include medication and penile pump, where not effective due to his penile deformity, which was noted in 2008, and is most noticeable during an erection.  The Veteran is competent to report observable symptoms, such as a penile deformity.  However, the Veteran is not competent to assert that such deformity is related to his erectile dysfunction as this determination would require special medical knowledge and is not subject to observation from a lay person.  Furthermore, the Board finds that the objective observations of medical professionals with respect to whether the Veteran has any abnormality or deformity of the penis are more persuasive than the Veteran's statements.  

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of erectile dysfunction have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected erectile dysfunction.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in the rating schedule for penile deformity with loss of erectile power shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his erectile dysfunction has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to a compensable disability rating for service-connected erectile dysfunction is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


